            Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE
 In The Matter of the Search of DNA Buccal
 Samples From Taylor Ruffin-Herrington
 (DOB:              )


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Jeffrey W. Stephenson, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant under Federal

Rules of Criminal Procedure 41 authorizing law enforcement to obtain DNA buccal samples from

Taylor Ruffin-Herrington (DOB:                ), who is presently in the custody of the U.S. Marshals

Service at the Cheshire County Jail, within the District of New Hampshire. The methods proposed

to be used by the government to effect this search are further described within the following

paragraphs and in Attachments A and B.

       2.       I am a Federal Bureau of Investigation (“FBI”) Task Force Officer and have

been since October 1, 2017. I am assigned to the FBI’s Albany, New York Field Division,

Vermont Resident Agency. As an FBI Task Force Officer, I am a “federal law enforcement

officer” as defined in Federal Rule of Criminal Procedure 41(a)(2)(C), authorized to

investigate violations of the United States Code under Titles 18 and 21, to include applying

for search warrants. I am employed by the Vermont State Police (“VSP”) as a Detective

Sergeant and am a certified law enforcement officer in the State of Vermont, having been

certified by the Vermont Criminal Justice Training Council for over 14 years. During my

career, I have received extensive training related to criminal investigations. I have authored
            Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 2 of 20




numerous search warrants and participated in hundreds of criminal investigations, many

involving the investigation of violent crime(s) and controlled substance distribution. I am also

an assistant team leader with the VSP Crime Scene Search Team and have training and experience

in collecting DNA evidence.

       3.       The facts in this affidavit come from information I learned from other law

enforcement officers and from witnesses, as well as from my own investigation. Because this

affidavit is intended only to establish probable cause for the requested warrant, it does not set forth

all of my knowledge about this matter.

       4.       Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. §§ 841(a)(1) and 846 (distribution of, and conspiracy to distribute,

controlled substances) and 18 U.S.C. § 924(c) (use of a firearm during and in relation to a drug

trafficking crime) have been committed by individuals, including Taylor Ruffin HERRINGTON

(also known as “Tee” or “Tease”). There is also probable cause to obtain the DNA buccal samples

described in Attachment A as evidence of these crimes, as further described in Attachment B.


                                       PROBABLE CAUSE

       5.       Based upon information I received from VSP detectives on March 3-4, 2020,

including from Lieutenant JP Schmidt, Sergeant James Vooris, and Sergeant Drew Cota, I know

the following information. I have discussed these details with them, and they have confirmed the

accuracy of this information. I have further recently spoken with Sergeant Vooris and learned

that this information is still true and accurate to the best of his knowledge.

       6.       On March 3, 2020, at or about 2:50 AM, Michael Haines and Amy Pudvah

contacted VSP and reported that an individual known as “Tee” was attempting to enter their

residence at 96 Hillside Drive #2 in Cambridge, Vermont. According to Haines and Pudvah, Tee

                                                  2
            Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 3 of 20




was with a person named “Sam Simms,” in Simms’ truck. Tee left in the truck, but then returned

to the residence a short time later. While Haines was speaking with a VSP trooper via telephone,

he told the trooper he had been shot. Pudvah was in the residence with Haines; after Haines was

shot, she ran upstairs to her two children, who were also in the residence.

       7.       Troopers arrived at the residence at approximately 3:50 AM. They saw a male on

the kitchen floor, believed to be Haines, who appeared to be deceased. He was pronounced

deceased by Cambridge Rescue at approximately 3:57 AM. Pudvah and her two children were

found barricaded in an upstairs room. Troopers then secured the residence.

       8.       The Office of the Chief Medical Examiner later identified the victim as Haines,

ruling cause of death as a gunshot wound to the abdomen and manner of death as homicide.

       9.       While on scene, Sergeant Vooris learned there was a black duffle bag that had

been thrown into the backyard during the incident. The yard was covered in snow, and footprints

were visible in the snow to the right of the front of the home. Investigators did not find a duffle

bag.


                                      Amy Pudvah Interview


       10.      On March 3, 2020, Sergeant Vooris and Sergeant Cota interviewed Amy Pudvah 1

at the Cambridge Fire Department, following Haines’ death. Pudvah told detectives the

following:

             a. Haines had recently told Pudvah that he had been using heroin. Haines would

                disappear for days at a time.



1
 Amy Pudvah has a misdemeanor conviction for careless or negligent vehicle operation dating from
2009.

                                                  3
Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 4 of 20




 b. On March 2, 2020, Haines asked Pudvah to provide a ride to his friend, known to

    Pudvah as “Tee,” from Burlington to their home in Cambridge, Vermont. Pudvah

    picked Tee up in the area of Intervale Avenue and Willow Street in Burlington at

    about 3:30 PM on March 2, 2020. Prior to getting into the car, Tee placed a

    duffle bag in the trunk. “Tee” told Pudvah he was from Philadelphia,

    Pennsylvania and was born in August of 1991.

 c. Pudvah drove Tee back to her home in Cambridge. After returning to the

    residence, Tee and Haines went to the basement. Haines and Tee left at

    approximately 8:00 PM that day, indicating they were going to the store for beer.

    They returned approximately 40 minutes later. Tee and Haines left the residence

    again between 10:30-11:00 PM, and Haines returned home alone at

    approximately 1:15 AM on March 3, 2020. Pudvah asked where Tee was, and

    Haines said he dropped Tee off at Becky Bessette’s house. After Haines returned

    home at about 1:15 AM, Pudvah saw Tee’s duffle bag was still in the basement.

    Haines then left the residence again for about 30 minutes. Haines told Pudvah that

    he went to his friend Matthew Gillespie’s house.

 d. Pudvah was in the kitchen getting ready for bed when she observed a dark-

    colored pickup truck pull into the driveway. Haines told Pudvah that the vehicle

    belonged to “Sam Simms.” Haines told Pudvah to call the police and said that he

    had been in a fight with Tee. Someone then began knocking aggressively at the

    door. Pudvah was standing in the living room when she heard the knocking.

    Haines walked toward the door and was telling the person at the door to leave and

    that he was on the phone with the police. When Haines went toward the door, the


                                     4
         Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 5 of 20




                male at the door was saying he wanted his duffle bag. Haines went to the

                basement, got the duffle bag, and threw it over the back deck. Pudvah said that the

                truck left the residence and took a right out of the driveway, which is a dead end.

                Pudvah said that she and Haines were on the phone with VSP dispatch throughout

                the incident.

             e. The truck was gone for about 15 minutes before returning. When the truck

                returned, it pulled into the driveway, and Pudvah saw Tee at the door. Haines

                went to the door and told Tee the bag was out back. Pudvah heard what she

                thought was a pellet gun and then saw Haines on the floor saying, “I’m shot, I’m

                shot.”

       11.      Pudvah told VSP detectives that the phone number             -1040 belonged to

Tee.

       12.      Pudvah also told detectives that she and Haines shared a phone. She showed

investigators a text message conversation on that phone between Haines and Becky Bessette that

occurred between 11:38 PM on March 2, 2020 and 3:11 AM on March 3, 2020. Some of the text

messages in that time frame are as follows:

             a. Becky: Yo Mike what the f*** are you doing to my boy come on now he don’t

                deserve that he’s been good to you

             b. Becky: He won’t answer the f****** phone I just messaged him and said y’all

                what are you trying to do to my boy he’s been f***** nothing but good to you

             c. Becky: Dude your neighbors are going to end up calling the cops and believe me

                D.C.F WILL get involved and take your babies come on dude that shit is not

                worth it.


                                                 5
            Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 6 of 20




        13.      In addition to reviewing the texts between Haines and Bessette, investigators

reviewed texts on the Haines/Pudvah phone that Haines/Pudvah exchanged with the

1040 number over the TextNow application. Some of those texts are as follows:

              a. On March 1, 2020,               1040 sent a text to Haines/Pudvah which read: “Yo

                 this is tee.” Haines and Tee then exchanged a series of texts in which Haines and

                 Tee tried to arrange a meeting. Haines apparently could not find a ride and did not

                 have a car, so the meeting did not occur.

              b. On March 2, 2020 at approximately 11:00 AM, Haines sent Tee a text in which

                 Haines told Tee that his “girl” had the car and would pick Tee up. A couple of

                 hours later, Pudvah exchanged a series of text messages with Tee, arranging to

                 pick him up in Burlington around Archibald and Intervale.

              c. On March 3, 2020 at approximately 12:55 AM, Tee texted Haines/Pudvah and

                 said: “Ayo where did u go.” Haines/Pudvah did not respond to that text.

        14.      There are no other text messages between Haines/Pudvah and the number

      040 after the 12:55 AM text. However, between 12:31 AM and 1:44 AM on March 3,

2020, the             1040 called the Haines/Pudvah phone seventeen times. None of those calls

were answered by Haines/Pudvah.


                                     Matthew Gillespie Interview


        15.      On March 3, 2020, Sergeant Cota interviewed Matthew Gillespie. 2 Gillespie told

Sergeant Cota the following:



2
 Matthew Gillespie has a criminal history including the following misdemeanor convictions: vehicle
operation-careless or negligent, in 2019; Vehicle operation-without owner consent, in 2017; petit larceny

                                                    6
          Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 7 of 20




            a. During the evening of March 2, 2020, Haines came to Gillespie’s house with a

                black male named Tee. They offered to sell Gillespie two bags of heroin, but

                Gillespie turned that down. Haines then left with Tee and said he was going to

                buy beer.

            b. Later that evening, Gillespie texted Haines and said he would buy the heroin.

                Haines came back to Gillespie’s house, but Tee was no longer with Haines.

                Haines had a gallon-sized zip lock bag of heroin. Gillespie estimated that there

                were approximately 60 to 90 bundles of heroin in the zip lock bag, with a single

                bundle containing approximately 10 individual bags of heroin.

            c. Gillespie asked Haines where Haines got that much heroin, and Haines replied, “I

                got that nigger.” Gillespie took that to mean that Haines had stolen the heroin

                from the black male named “Tee” who was at Gillespie’s house earlier with

                Haines.

            d. Gillespie later used some of the heroin, overdosed, and was treated by medical

                staff.




$900 or less, in 2014; DUI (first offense), vehicle operation-attempt to elude LE officer, and violation of
probation, in 2014; providing false information to a law enforcement officer/implicating another and
violation of probation, in 2013; vehicle operation-careless or negligent, in 2012; and disorderly conduct-
fight, etc., in 2012.


                                                     7
          Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 8 of 20




                                        Becky Bessette Interview


        16.      On March 3, 2020, members of the Burlington Police Department interviewed

Becky Bessette. 3 Officers had a potential identification of Tee as an individual known to law

enforcement as Taylor Ruffin HERRINGTON, and Bessette identified a booking photograph of

Taylor Ruffin HERRINGTON as “Tee” from her multiple encounters with him over several

months. Bessette told officers the following regarding Tee:

              a. Tee had “bupe” and “down. 4” Tee was at Haines’ residence on in the

                 Cambridge/Jeffersonville area on March 2, 2020. Bessette wanted Tee to return to

                 town so she could “get well. 5” On March 2, 2020 at about 11:38 PM, Bessette

                 sent a text message to Haines asking where he was and learned that Haines was

                 with Tee in Bessette’s driveway. They all began hanging out together.

              b. Tee and Haines were waiting on Simms because she was going to purchase

                 “down.” While they waited, they used heroin. Bessette realized that Haines was




3
 Becky Bessette has a criminal history including a felony conviction for buying, receiving, selling,
possessing, or concealing stolen property in 2000, as well as misdemeanor convictions for: retail theft of
$900 or less, in 2019; petit larceny of $500 or less, in 2007; simple assault and violation of probation, in
2005’ unlawful mischief involving $250 or less and violation of probation, in 2005; theft of service of
$500 or less, in 2004; assault & robbery amended to petit larceny, simple assault, and violation of
probation, in 2004; passing a bad check and violation of probation, in 1997; retail theft, in 1997; and
disorderly conduct, in 1997.
4
 “Bupe” and “down” are colloquial terms, respectively, for Buprenorphine (a controlled narcotic drug
used for opiate addiction treatment), and heroin (a controlled substance).
5
 The phrase “get well” in this context refers to someone using a controlled substance or substances in
order to avoid experiencing withdrawal symptoms.


                                                      8
             Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 9 of 20




                   gone, and no one knew he left. Tee became upset and began going to multiple

                   other homes in Burlington looking for Haines.

                c. Tee asked Bessette to have Simms pick him up on Intervale Avenue and drive

                   him to Haines’ house. Tee called Bessette at 2:57 AM and told her he was at

                   Haines’ house knocking on the door. Bessette could hear whoever was inside the

                   residence threatening to call the police and could hear that Tee wanted his keys,

                   wallet, and “work.” 6 Bessette thought she heard gunshots on the phone but was

                   not certain.

                d. Bessette later spoke with Tee and learned he got his wallet and keys back. Tee

                   later told Bessette not to tell anyone they were together.

          17.      Bessette told the officers that Tee was using a new phone number             3454,

which she learned of when Tee called her three times from that number on the afternoon of

March 3, 2020. Bessette consented to a search of her cellular phone, and officers reviewed

portions of her call and text histories. The officers noted that Bessette’s phone had received

three calls from                  3454 that afternoon. Bessette said she had spoken with Tee during

the third call, because she had not answered the first, and the second had a poor connection.

Following those calls, still on the afternoon of March 3, 2020, Bessette exchanged text messages

with the numbe                 2551, which was associated with the contact name “Sam” in Bessette’s

phone. Bessette indicated “Sam” was Samantha Simms. The photograph below of Bessette’s

phone shows the relevant portion of their exchange:




6
    “Work” is a colloquial phrase for a drug dealer’s supply of controlled substances.

                                                       9
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 10 of 20




       18.     According to Bessette, “T” and “him” in her messages referred to Tee (i.e.,

HERRINGTON), and Sam knew Tee as “Tease” or “Teeze.” Using zetx.com—an open-source

database for which I have an account and that I have found reliable in the past to determine

which carrier provides service to a given phone number—I determined               3454 was a

number assigned to Bandwidth Inc. On March 3, 2020, I contacted Bandwidth Inc. and learned

Bandwidth Inc. had leased the number to a company called Pinger, Inc. I contacted Pinger, Inc.

and learned that           3454 was a number Pinger, Inc. had leased and assigned to their

customers.



                                               10
         Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 11 of 20




                                     Samantha Simms Interview


        19.      On or about March 3, 2020, Samantha Simms was arrested by the FBI and VSP

after she distributed suspected methamphetamine during a controlled purchase in Winooski,

Vermont. 7 At the time of the controlled purchase and the time of her arrest, Simms was driving a

2020 GMC truck.

        20.      Following her arrest, Simms was transported to the VSP barracks in Williston,

Vermont where she was advised of her Miranda rights and agreed to talk with investigators.

Simms was not made any promises, nor were threats made to Simms in exchange for her

statements. Based upon my review of police reports and conversation with Sergeant Vooris, I

know that Simms told Sergeant Vooris the following information in an audio and video-recorded

interview:

              a. After picking “Tease” or “Tee” up in Burlington, Vermont, Simms drove “Tease”

                 or “Tee” to Haines’ residence in Cambridge, Vermont in the early morning hours

                 of March 3, 2020. No one else was with them. “Tee” provided Simms with

                 driving directions to find the residence. She drove the same truck she was arrested

                 in, the 2020 GMC Canyon Denali, color black.

              b. Once they arrived at Haines’ residence, “Tee” approached the residence and

                 knocked on the door. “Tee” used his phone, returned to Simms’ truck, and told

                 her the police were being called. Simms drove Tee away from the residence; 10-

                 15 minutes later they returned, and Tee approached the residence and knocked on



7
 Simms was later convicted of this offense (21 U.S.C. 841(a)(1)) in the U.S. District Court for the
District of Vermont. In addition, Simms has a criminal history including a misdemeanor conviction for
False information -LE officer/implicate another in 2019.

                                                  11
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 12 of 20




                the door again. Simms did not see any firearms, nor did she hear any gunshots.

                She never got out of the truck. Simms saw Tee was in possession of a black bag

                when he returned to the truck. Simms drove Tee back to the Burlington, Vermont

                area.

       21.      On March 10, 2020, Simms was interviewed at the U.S. Attorney’s Office in

Burlington, Vermont. Simms was represented by counsel during this interview which was

subject to a standard U.S. Attorney’s Office-District of Vermont proffer agreement. During this

interview, Simms provided the following information:

             a. Simms first met Tee in or about 2017 in the Chittenden County, Vermont area.

                She came to learn Tee was part of a group of people who were selling drugs in

                Vermont. Simms believed she saw Tee with cocaine base for sale. At some point,

                Simms lost contact with Tee.

             b. On March 2, 2020, Simms arrived at Becky Bessette’s house in Burlington,

                Vermont and saw Tee and Haines were there. They all spent time together before

                Simms noticed Tee and Haines had left. She did not see if they left together.

                Immediately after Tee left, however, he called Bessette asking where Haines

                went. About five minutes later, Tee called Bessette again and asked where Haines

                had gone. Simms learned Haines had likely left in his vehicle just before Tee

                made it to the parking lot. One to two hours later, Tee called Bessette again.

                Simms learned Tee was in Downtown Burlington and had still not heard from

                Haines. Simms then left Bessette’s apartment.

             c. While Simms was driving home, Simms spotted Tee walking in the north end of

                Burlington and picked him up. Tee told Simms to drive him to Cambridge,


                                                 12
Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 13 of 20




    Vermont. Simms felt Tee was not familiar with the area. After making several

    wrong turns, Tee spotted a vehicle he thought belonged to Haines in a driveway.

 d. Simms parked in the driveway behind Haines’ vehicle. Tee approached the

    residence, knocked on the door, and after apparently receiving no response, he

    returned to Simms’ vehicle. Tee did this back and forth between the vehicle and

    residence several times. He used his phone inside Simms’ vehicle, making several

    calls. Some of the calls were to Bessette. After one of the calls, Tee told Simms

    that someone may have called the police. Simms drove them away from the

    residence.

 e. Tee told Simms he did not want to leave his belongings at Haines’ residence.

    Several minutes later, Simms drove back to Haines’ residence and parked facing

    away from the building. Tee approached the residence again, leaving the

    passenger-side door of Simms’ vehicle open. Tee knocked on the Haines’ door.

    Simms believed that Tee returned to the vehicle with a duffel bag at that time.

    Simms thought Tee looked through the duffel bag, then told Simms some articles

    of clothing and other items of value were missing. Based upon his statements,

    Simms believed Tee was referring to drugs and/or money, but he never specified

    what they were to her. Simms saw there was little or nothing inside the duffel bag.

 f. Tee asked Simms if she would “freak out” and leave him there if he fired warning

    shots. Simms told Tee she would remain in the driveway. Tee got back out of the

    vehicle and closed the door. Simms heard 2-3 noises then Tee quickly returned to

    the vehicle. Simms described the noises as sounding like Tee was knocking on the

    house’s door again.


                                     13
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 14 of 20




             g. Simms drove Tee back to a house on Archibald Street in Burlington, Vermont.

                They stayed there for the rest of the night. At that residence, Simms saw Tee had

                a black object. He removed the object from his waist band and placed it into a

                reusable grocery bag containing miss-matched socks. Simms thought the item was

                a firearm because Tee seemed to be hiding it from her.


                        DNA Evidence Obtained from Haines’ Residence


       22.      The VSP Crime Scene Search Team executed a Vermont state search warrant and

collected evidence at the scene of Haines’ death on or about March 3, 2020. Among other

evidence, investigators collected swabs from two “Mike’s Harder” beverage cans from the

home’s living room. The swabs were collected to attempt to obtain DNA from the cans. They

were later submitted to the Vermont Forensic Laboratory (“VFL”) for analysis.

       23.      I have reviewed a VFL report concerning those swabs, and learned that on or

about July 20, 2020 the VFL produced a DNA analysis related to the swabs taken from the

“Mike’s Harder” beverage cans. The analysis revealed the DNA profile of an unknown male.

Haines’ DNA profile had already been submitted to the VFL for comparison and did not match.


                              Convenience Store Surveillance Video


       24.       Based upon my review of VSP reports and discussions with Sergeant Vooris, I

know that VSP investigators reviewed surveillance video from the Cupboard Deli located in

Jeffersonville, Vermont showing Haines and a black male, believed to be HERRINGTON (a/k/a

Tee) arrive to the Deli in the same vehicle on March 2, 2020 at or about 8:24 pm. Haines was

seen purchasing two large canned drinks while HERRINGTON was seen purchasing a bottle of

Snapple among other items. They departed the store at about the same time, and both walked off

                                                14
         Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 15 of 20




camera in the direction of the vehicle. The vehicle then left the parking lot. Sergeant Vooris

identified HERRINGTON in the video based upon viewing a Pennsylvania Department of Motor

Vehicles photograph of him.


                                       Pinger Search Warrant


       25.      On March 4, 2020 the U.S. District Court for the District of Vermont issued a

search warrant directing Pinger, Inc. to produce certain records relating to the phone number

          3454. Pinger, Inc. provided records pursuant to that warrant. I reviewed those records

on or about March 5, 2020, and learned that the following:

             a. The account was created on March 3, 2020 at 1517 hours (EST).

             b. The third-party email address provided by the user was:

                                    @icloud.com and the Apple Advertiser identification was:

                2443400D-F35A-478B-A5D3-C002421BCF68.

             c. The Pinger, Inc. username was:                       .

             d. The Internet Protocol (IP) address used at account creation was: 107.77.223.78.

             e. IP logs revealing several additional IP addresses.

       26.       Using www.ip2location.com, which is an open source internet search site which I

have found to be reliable in the past, I learned that 107.77.223.78 is an AT&T Mobility IP

address. At least three of the additional IP addresses provided in the IP logs also resolved back to

AT&T Mobility according to www.ip2location.com.


                                      Apple iCloud Subpoena


       27.      On March 5, 2020, I served a grand jury subpoena upon Apple requesting

information concerning the Apple account associated with                             cloud.com.”

                                                 15
         Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 16 of 20




The subpoena requested device identifiers such as the IMEI (International Mobility Equipment

Identity) and MAC address for any device associated with that Apple account. Apple produced

information subject to the subpoena revealing, among other things, that the account was

registered with the name “Taylor Ruffin,” with the address

Philadelphia, PA.


                                       Indictment and Arrest


       28.     On March 12, 2020, a grand jury in Burlington, Vermont indicted

HERRINGTON for violations of 18 U.S.C. §§ 924(c)(1)(A) (use of a firearm during and in

relation to a drug trafficking crime, and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846 (knowingly

and willfully conspired with others known and unknown, to distribute heroin). The U.S. District

Court issued an arrest warrant for HERRINGTON. FBI Agents in Philadelphia, Pennsylvania

subsequently arrested HERRINGTON pursuant to that warrant on March 19, 2020. He was

located at                            Philadelphia, Pennsylvania.


                               KNOWLEDGE AND TRAINING


       29.     I know that the Vermont Forensic Laboratory (“VFL”) preforms

Deoxyribonucleic acid (“DNA”) typing. Based upon my review of material provided by the

VFL, I know that DNA is found in every cell of the body except mature red blood cells. DNA is

made up of double-stranded molecules inherited from the individual’s parents and is the

molecular code from which the human body is built. The DNA analysts at the VFL make use of

non-coding areas of DNA called short tandem repeats (“STRs”) to differentiate from DNA of

one individual from that of another individual (except for identical siblings). There is

considerable variation in the number of repeat units that may be contained at a particular location

                                                 16
         Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 17 of 20




of DNA. Since each individual has two copies of each DNA location, one inherited from each

parent, the actual combination of types across the 23 locations examined provides

distinguishable profiles for each individual. Currently, the lab uses a method called the

polymerase chain reaction (“PCR”) to make many copies of small amount of DNA so that they

can be typed. The typing results are called a DNA profile.

       30.     Based upon my training and experience, as well as my review of open source

information on the topic, I know that a buccal swab, also known as a buccal smear, is a way to

collect DNA from the cells on the inside of a person’s cheek. Buccal swabs are a relatively non-

invasive way to collect DNA samples for testing. The procedure involves rubbing a sterile swab

on the inside of the individual’s cheeks, inside of their mouth, for five-ten seconds. This

procedure is completed on an individual’s left and right cheeks.

       31.     I believe that collection of a buccal swab from HERRINGTON will allow the

VFL and investigators to make a comparison between the DNA profile of the unknown male

obtained from the crime scene, as set forth above in paragraphs 22-23, and HERRINGTON’s

DNA profile, thus revealing evidence of the crimes under investigation.




                                                 17
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 18 of 20




                                       CONCLUSION


       32.    Based on the forgoing, I request that the Court issue the proposed search warrant.

       33.    The government will execute this warrant by serving the warrant on Taylor

Ruffin-Herrington and obtaining a buccal swab DNA sample, further described within

Attachments A and B.



       Dated at Burlington, Vermont, this 14th
                                          ___ day of October, 2020.


                                                   /s/ Jeffrey W. Stephenson
                                                   Jeffrey W. Stephenson
                                                   Task Force Officer
                                                   Federal Bureau of Investigation

       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.


      Oct 14, 2020
Date: _____________                                _______________________________
                                                   Andrea K. Johnstone
Time: 10:04 AM, Oct 14, 2020
      _____________                                U.S. Magistrate Judge
                                                   District of New Hampshire




                                              18
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 19 of 20




                                   ATTACHMENT A


                                Property to Be Searched


     This warrant authorizes obtaining buccal DNA samples from Taylor Ruffin-Herrington
(DOB           ) as further described within Attachment B.
        Case 1:20-mj-00187-AJ Document 1-1 Filed 10/14/20 Page 20 of 20




                                      ATTACHMENT B


                               Particular Things to be Seized


I.    Buccal (oral) swab collection


      This warrant authorizes the collection of sufficient buccal (oral) swabs from Taylor

Ruffin-Herrington (DOB:               to submit such buccal swabs to a forensic laboratory for

the purpose of DNA comparison.
